



COURT OF APPEAL FOR ONTARIO

CITATION: Greenberg v. Nowack, 2020 ONCA 167

DATE: 20200303

DOCKET: C64903

Tulloch, Benotto and Jamal JJ.A.

BETWEEN

H. Joseph Greenberg and Pepi
    Greenberg

Plaintiffs (Respondents)

and

Steven J. Nowack

Defendant (Appellant)

Norman Groot, for the respondents

Paul Slansky, for the appellant

Heard: March 2, 2020

On appeal
    from the orders of Justice Carole J. Brown of the Superior Court of Justice, dated
    May 2, 2017, with reasons reported at 2017 ONSC 2693, and January 24, 2018,
    with reasons reported at 2018 ONSC 416.

APPEAL BOOK ENDORSEMENT

[1]

The history of this case is accurately outlined
    in the judgment of Brown J. dated January 24, 2018.

[2]

Notwithstanding the very able argument of
    counsel, Mr. Slansky, we do not give effect to any of his arguments raised on
    this appeal, as we see no error in the decision of the motion judge.

[3]

Mr. Nowack was clearly in contempt of various
    court orders. He was given numerous opportunities to purge his contempt, and he
    failed to do so. Accordingly, the appeal is dismissed.

[4]

The sentence imposed on the contempt finding
    will be served concurrently to any related criminal sentence that Mr. Nowack is
    now serving. No order as to costs.


